404 F.2d 410
Frank HONIG, Appellant,v.E. I. duPONT de NEMOURS & COMPANY, Inc., Appellee.
No. 25987.
United States Court of Appeals Fifth Circuit.
December 2, 1968.

John Cyril Malloy, Edmond J. Gong, Miami, Fla., Carl Wisner, Jr., Fort Lauderdale, Fla., for appellant.
Richard F. Ralph, Miami, Fla., Januar D. Bove, Jr., Wilmington, Del., for appellee; Ralph & Anderson, Miami, Fla., Connolly, Bove & Lodge, Wilmington, Del., of counsel.
Before TUTTLE, and AINSWORTH, Circuit Judges, and MITCHELL, District Judge.
PER CURIAM:


1
This is an appeal by a witness not a party to the principal lawsuit, from an order of the trial court requiring him to submit to further examination by deposition. We conclude that this appeal must be dismissed under the general rule that a discovery order incident to a pending action is not subject to appeal. See 6 Moore, Federal Practice, Sec. 54.07, and cases cited. This is not a final order, and we find no facts in the record that would warrant our invoking the exception to the rule as outlined in Overby v. United States Fidelity and Guaranty Co., (5 Cir. 1955) 224 F.2d 158.


2
The appeal is dismissed.